                                                             FILED
                                                         IN CLERK'S OFFICE
                                                     U.S. DISTRICT COURT E.D.N.Y.

                                                     *     MAY 0 7 2019      *
UNITED STATES DISTRICT COURT
EASTERN   DISTRICT OF NEW YORK
                                                       BROOKLYN OFFICE


DARRYL GRAY,
                                                    MEMORANDUM AND ORDER


                           Petitioner,              16-CV-07203 (KAM)

    -against-


SUPERINTENDENT HAROLD D. GRAHAM,



                            Respondent.

                                            X

KIYO A. MATSUMOTO, United States District Judge:

           Pro se petitioner Darryl Gray            Petitioner") brings

the above-captioned petition pursuant to 28 U.S.C. § 2254,

alleging that his resentencing adding a period of post-release

supervision violates his constitutional rights.             (EOF No. 1,

Petition for a Writ of Habeas Corpus (^^Pet.") at 5.)^              The claims

arise out of the defendant's resentencing in the Supreme Court,

Queens County, on August 21, 2012.          (Id.)    For the reasons

stated below, the petition is denied.

                                    BACKGROUND
                                i


            On March 29, 2004, petitioner was sentenced in New

York State Supreme Court, Queens County, to a sentence of 50

years imprisonment based on nine counts of robbery in the first



     ^ The page numbers cited herein refer to the page numbers assigned by the
Electronic Court Filing System ("EOF") unless otherwise indicated.
degree and one count of criminal possession of stolen property

in the fifth degree.   (ECF No. 7-1, State Court Rec. at 12-13,

40-41.)   The sentencing judge also ^^impose[d] a period of post-

release supervision[,]" but did not specify the length of

supervision.   (Id. at 41.)   The judgment was affirmed on direct

appeal to the Appellate Division of the Supreme Court, Second

Department, and the New York Court of Appeals denied leave to

appeal.   People v. Gray, 35 A.D.3d 629 (2d Dep't 2006), leave

denied, 8 N.Y.3d 984 (2007).

           By letter dated June 25, 2012, the Department of

Corrections and Community Supervision alerted the sentencing

court that it had not imposed the terms of post-release

supervision, which were required to accompany petitioner's

determinate prison terms under N.Y. Penal Law § 70.45(1).

(State Court Rec. at 45.)     On August 21, 2012, petitioner was

resentenced to a sentence containing a 5-year period of post-

release supervision.    (State Court Rec. 47-51.)

           On direct appeal to the Appellate Division of the

Supreme Court, Second Department, petitioner argued that his

resentencing violated his right to due process and subjected him

to double jeopardy.    (State Court Rec. 72-77.)    The Appellate

Division affirmed the resentencing, stating that ""[sjince the

defendant had not yet completed his originally imposed sentence

of imprisonment when he was resentenced, his resentencing to
include the statutorily required periods of post-release

supervision did not subject him to double jeopardy or violate

his right to due process of law.''   People v. Gray, 129 A.D.3d

1101 {2d Dep't 2015).   The Court of Appeals denied petitioner

leave to appeal on September 23/ 2015.     People v. Gray, 26

N.Y.3d 968 (2015).

          Petitioner filed his habeas petition on December 23,

2016/ arguing again that the resentencing to set a term of post-

release supervision violated his due process rights and

subjected him to double jeopardy.    (Pet. at 5.)   Respondent

filed its opposition to the petition on April 11, 2017, and

petitioner filed his reply by June 29, 2017.    (See EOF No. 7,

Response to Petition for Writ of Habeas Corpus (^'Resp. to

Pet."); ECF No. 9, Memorandum in Support of Habeas Petition

(^^Memo in Support") at 8.)

                          LEGAL STANDARD


          Under the Anti-Terrorism and Effective Death Penalty

Act of 1996 (^^AEDPA"), 28 U.S.C. § 2244(d)(1)/ there is a one

year statute of limitations for state prisoners bringing habeas

corpus petitions in federal court.    As relevant here, the

limitations period begins to run from ^'the date on which the

judgment became final by the conclusion of direct review or the

expiration of the time for seeking such review[.]"      28 U.S.C. §

2244(d)(1)(A).   "[Djirect review, as used in Section
2244(d)(1)(A), includes direct review by the United States

Supreme Court via writ of certiorari, and . . . the limitations

period for state prisoners therefore begins to run only after

the denial of certiorari or the expiration of time for seeking

certiorari."    Williams v. Artuz, 237 F.3d 147, 151 (2d Cir.

2001).

            A conviction becomes final when the time for direct

appeal expires or the Supreme Court denies certiorari.    Id.     The

time for seeking review in the Supreme Court expires ninety days

after conclusion of direct review in state court.    See U.S. Sup.

Ct. R. 13(1).    The one-year statute of limitations can be tolled

only for "[t]he time during which a properly filed application

for State post-conviction or other collateral review with

respect to the pertinent judgment or claim is pending."     28

U.S.C. § 2244(d)(2).

                             DISCUSSION


            Petitioner's application for a writ of habeas corpus

was filed outside of the one-year statute of limitations and is

therefore time-barred.    Accordingly, petitioner's application is

denied.


            Petitioner's judgment of conviction became final on

December 22, 2015, ninety days after petitioner was denied leave

to appeal the New York Appellate Division's affirmation of his

sentence.    See People v. Gray, 26 N.Y.3d 968 (2015).
Thereafter, he had one year to file his habeas corpus petition

within the statute of limitations—until December 22, 2016.       28

U.S.C. § 2244(d)(1)(A); see also Ross v. Artuz, 150 F.3d 97, 103

(2d Cir. 1998) (^^When a statute of limitations is measured in

years, the last day for instituting the action is the

anniversary date of the start of the limitations period.").

           Because petitioner is pro se and incarcerated, his

petition was considered ^^filed" at the moment of delivery to

prison officials.   See Houston v. Lack, 487 U.S. 266, 276

(1988).   The Second Circuit has also recognized that this

^^prison mailbox" rule applies to habeas corpus petitions.      See

Noble V. Kelly, 246 F.3d 93, 97-98 (2d Cir. 2001).    In his

petition, petitioner declared under penalty of perjury that the

petition was placed into the prison mailing system on December

27, 2016, and the petition itself was signed on December 23,

2016.   (Pet. at 14.)   In his reply, petitioner ^^positively

assert[ed] that the federal Habeas Corpus petition was turned

over to prison authorities on December 23, 2016."    (Memo in

Support at 5.)   Whether the court considers either date, the

petition is untimely because it was filed after the December 22,

2016 deadline.


          The statute of limitations, however, in ^'[28 U.S.C]. §

2244(d) is subject to equitable tolling" and a habeas petitioner

is entitled to   ^equitable tolling' only if he shows. Ml) that
he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way.'"    Holland v.

Florida, 560 U.S. 631, 649 (2010) (citing Pace v. DiGuglielmo,

544 U.S. 408, 418 (2005)); see also Valverde v. Stinson, 224

F.Sd 129, 133 (2d Cir. 2000) (asserting that habeas petitions

may be equitably tolled in extraordinary or exceptional

circumstances).    Petitioner has provided no evidence of any sort

of extraordinary circumstances and, therefore, equitable relief

from the one-year statute of limitations period is unavailable.

          In addition, a petitioner may receive an equitable

exception to the statute of limitations based on a credible

showing of actual innocence.   McQuiggin v. Perkins, 569 U.S.

383, 392 (2013).    But petitioner has not raised an actual

innocence argument and, therefore, this exception does not

excuse his failure to file on time.

          Even if the petition had not been filed outside the

statute of limitations, petitioner's claim would still fail on

the merits.   Courts can consider habeas petitions on behalf of

people ^^in custody pursuant to the judgment of a State court

only on the ground that the custody is in violation of the

Constitution or laws or treaties of the United States."       28

U.S.C. § 2254(a).    Courts may grant habeas relief when a state

court's decision ^^was contrary to, or involved an unreasonable

application of, clearly established federal law, as determined

                                    6
by the Supreme Court of the United States."    28 U.S.C. §

2254(d)(1).

          In Smith v. Wenderlich, 826 F.3d 641 (2d Cir. 2016), a

case in which another habeas petitioner was resentenced to a

definite post-release supervision term in accordance with N.Y.

Penal Law § 70.45(1), and raised the same double jeopardy claim,

the Second Circuit's decision is dispositive of the merits of

petitioner's claim here.   The Second Circuit held that ^^under

the deferential standard of AEDPA review, it is not contrary to

or an unreasonable application of [United States v.]

DiFrancesco for a state court to hold that the Double Jeopardy

Clause permits the resentencing of a prisoner while he is still

in prison, when such resentencing is necessary to impose a term

of supervised release required by statute."    Id. at 651.

          Moreover, ^^the State court's affirmance of the

resentencing . . . was not contrary to" the holding of Hill v.

United States ex rei. Wampler, 298 U.S. 460 (1936), and ^'there

was no issue in Wampler as to the permissibility of a sentence's

amendment by the court."   Id. at 652.   The Second Circuit had

previously noted that Wampler was ^'based in the due process

guarantees of the United States Constitution."    Barley v,

Murray, 451 F.3d 71, 76 n.l (2d Cir. 2006).   ''Any deficiency in

the sentence could have been corrected through the proper

procedures.   The Supreme Court thus recognizes that procedural
requirements in sentencing demand that a sentence must be

imposed by a judge, on the record, in court."      Id.

          Because petitioner's definite term of post-release

supervision was imposed by a judge, on the record, in court,

while petitioner continued to serve his prison sentence, the

resentencing was neither contrary to, nor involved an

unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States.

                           CONCLUSION


          For the foregoing reasons, petitioner's petition for a

writ of habeas corpus is denied and dismissed.     The Clerk of

Court is respectfully directed to enter judgment and mail a copy

of this Memorandum and Order and the judgment to pro se

petitioner and note service on the docket.




SO ORDERED.




Dated:    May 7, 2019
          Brooklyn, New York



                                             /s/
                                  HON. KIYO A. MATSUMOTO
                                   United States District Judge
                                  Eastern District of New York
